Per Curiam.
The only question in this case is “whether a law library is exempt from taxation,” under the provisions of section 9 of the tax law (Act No. 206, Pub. Acts 1893), which provides:
“The following personal property shall be exempted from taxation, to wit: * * * 7. The library, family pictures, school books, one sewing machine used' and owned by each individual or family, and wearing apparel of every individual.”
We think that libraries belonging to individuals, whatever may be their character, are exempt under this section, and such we understand to have been the uniform interpretation that has heretofore been placed upon it.
The order of the circuit court is reversed, and a mandamus denied.